Citation Nr: 0710786	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  98-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
kidney donation.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for urethral stricture.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a left hand 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran was a member of both the Air Force Reserves and 
Army National Guard.  He had extended periods of active duty 
for training (ADT, AD TNG or ACDUTRA) from July to November 
1967, January to September 1991, October 1993 to September 
1994, and from January to September 1995.  He had additional 
periods of annual training (AT), active duty for special work 
(ADSW) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case was previously remanded by the Board 
in March 2000 and May 2003.  In June 2005, the Board 
requested an opinion from VA's General Counsel concerning the 
legal question as to whether an elective kidney donation made 
under life-threatening circumstances during ADT may be 
considered an "injury" under VA laws and regulations.  VA's 
General Counsel provided an opinion, VAOPGCCONCL 3-2006, in 
November 2006.  The veteran is aware of this favorable legal 
determination.

In March 2000, the Board referred to the RO the issues of 
whether the veteran seeks to pursue service connection claims 
for the back and legs.  No action has been taken to clarify 
the veteran's intentions.  These issues are again referred to 
the RO for appropriate action.

The issue of service connection for hypothyroidism is 
addressed in the REMAND portion of this decision, and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for further development.  The 
veteran will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  The veteran's elective donation of his left kidney to his 
daughter made under life-threatening circumstances during ADT 
may be considered a line of duty injury.

2.  The veteran does not manifest right ear hearing loss 
disability per VA standards.

3.  There is no competent medical evidence that the veteran's 
urethral stricture first manifested during ADT or was caused 
by or aggravated by an injury during ADT or INACDUTRA.

4.  There is no competent medical evidence of record that the 
veteran currently manifests a prostate disorder.

5.  The veteran's current sinus disorder, diagnosed as 
allergic rhinitis occasionally progressing to sinusitis, 
first manifested after his last period of ADT and is not 
causally related to an event or injury during ADT or 
INACDUTRA.

6.  The veteran's current right knee disorder, diagnosed as 
possible bursitis, first manifested after his last period of 
ADT and is not causally related to an event or injury during 
ADT or INACDUTRA.

7.  The veteran's current left hand disorder first manifested 
after his last period of ADT and is not causally related to 
an event or injury during ADT or INACDUTRA.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left 
nephrectomy have been met.  38 U.S.C.A. §§ 101(24), 105, 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.4, 3.6, 3.303 
(2006); VAOPGCCONCL 3-2006 (Nov. 7, 2006).

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.385 (2006).

3.  The criteria for service connection for urethral 
stricture have not been met.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306 (2006).

4.  The criteria for service connection for a prostate 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

5.  The criteria for service connection for a sinus disorder 
have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

6.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

7.  The criteria for service connection for a left hand 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claim was initiated prior to the enactment of the VCAA.  
A March 2003 RO letter advised the veteran of the VCAA, 
including the types of evidence and/or information necessary 
to substantiate his claims, the relative duties upon himself 
and VA in developing his claims, and for the veteran to 
"send us any copies of relevant evidence you have in your 
possession."  Additional VCAA notice was sent by letters in 
August 2003 and February 2004.  In August 2003, the RO 
verbally discussed with the veteran the potentially available 
evidence and information that was relevant to his claims.  
The claim was subsequently readjudicated in a November 2004 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  As 
the claims other than residuals of left nephrectomy are 
denied, the issues of establishing a disability rating and 
effective date of award are not implicated and there is no 
prejudice to the veteran in failing to notify of the 
applicable criteria.  See VAOPGCPREC 8-2003 (Dec. 2003).  See 
also Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's available service medical records and postservice 
VA and private treatment records.  In February 2004, the 
veteran was advised that follow-up attempts to obtain records 
from Good Samaritan Hospital had been unsuccessful.  In a 
June 1994 statement, the veteran indicated that such records 
had been destroyed.  VA has obtained medical opinion, based 
upon review of the claims folder, to determine the nature and 
etiology of the veteran's claimed disabilities.  
Additionally, the Board sought opinion from VA's General 
Counsel as to whether the veteran's kidney transplant could 
be deemed a line of duty injury under VA law and regulations.  
There is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claims.


II.  Factual basis

The veteran seeks service connection for residuals of a 
kidney donation, right ear hearing loss, urethral stricture, 
a prostate disorder, a right knee disorder, a left hand 
disorder and a sinus disorder.  The veteran has provided 
written statements and oral testimony before the RO in 
October 1998 in support of his claims on appeal.

The veteran has described a long-standing history of a 
"prostate urethral problem" involving prostate infections 
and urethral stricture that eventually required urethral 
stricture removal and subsequent dilations.  His prostate 
infections "basically cleared up" after urethral stricture 
removal.  During his period of ADT just prior to Desert 
Storm, he had carried a physician letter detailing the 
appropriate treatment for his condition.  He testified that, 
during his a period of ADT in 1995, he discovered that his 
nine-year old daughter was suffering from a life-threatening 
kidney disorder requiring an immediate transplant.  He was 
informed that it was unlikely that a compatible donor kidney 
would be found in the foreseeable future, and he consented to 
undergo a left nephrectomy at a private medical facility in 
order to save his daughter's life.

The veteran described his military duties as involving 
unprotected exposure to excessive noise from aircraft, flight 
lines and tanks.  He performed rigorous medical evacuation 
exercises that involved lifting numerous patients.  He 
believed he had right ear hearing loss as a result of 
acoustic exposure.  He also recalled an instance of falling 
during PT resulting in right knee pain and swelling with a 
subsequent tendency of his right knee to be aggravated or 
affected by weather.  He had left hand joint pain and 
stiffness that particularly affected his thumb and first 
finger.  He had difficulty with bending his thumb and 
gripping objects.  He thought his left hand might be due to 
arthritis or calcium deposits caused by in-service 
activities, such as grabbing liters, pulling himself up and 
lifting objects.  His symptoms had primarily developed in 
approximately 1996, and he did not believe he had treatment 
in service.  He attributed sinus problems to pressurization 
changes during aircraft flight duties.  He had an increased 
tendency to catch colds since he started flying in aircraft 
during service.

The veteran's service medical records include a February 1967 
initial flying examination that disclosed no abnormalities.  
In July 1967, he incurred an abrasion to the right knee after 
falling during running exercises.  His treatment consisted of 
Betadine scrub, soaking, and sterile dressing.  In September 
1967, he was seen for complaint of blood in urine.  
Urinalysis showed microscopic hematuria.  In November 1967, 
he was treated for viral upper respiratory infection (URI). 

Subsequent periodic and annual flying examinations in June 
1968, April 1969, May 1971, June 1972, July 1973, August 
1974, April 1976 and September 1986 showed no abnormalities 
of the musculoskeletal system, genitourinary system or 
sinuses.  The June 1972 examination reflected the veteran's 
report of having surgical removal of a small polyp on the 
wall of his septum in 1968.   In September 1987, the veteran 
was treated for probable viral pharyngitis.

A July 1990 periodic examination included the veteran's 
report of treatment for urethral stricture at Good Samaritan 
Hospital 3-4 years previous.  He denied a history of 
recurrent symptoms of disease or disability, and examination 
indicated normal clinical evaluations of his sinuses as well 
as his endocrine, genitourinary and musculoskeletal systems.

In February 1991, the veteran was treated for viral syndrome.  
A March 1991 clinical record provided an assessment of 
sinusitis versus sinus irritation.  
A May 1991 record from Urology Clinic, P.S. indicated a 
diagnosis of urethral stenosis/stricture.

On a June 1995 periodic examination, the veteran did not 
report a history of hearing, urethral stricture, prostate, 
sinus, right knee or left hand symptoms with examination 
indicating normal clinical evaluations of his sinuses as well 
as his genitourinary and musculoskeletal systems.  In August 
1995, he consented to undergo a left nephrectomy at a private 
medical facility to donate his kidney to his daughter.

On VA Persian Gulf Registry examination in May 1998, the 
veteran described joint pain mostly at the base of the left 
thumb that radiated into the thumb.  He also noticed symptoms 
in the 1st and 2nd fingers of the left hand.  His symptoms had 
been 11/2 years in duration and were intermittent in nature.  
He self-treated with ASA and "deep heat."  Examination 
showed tenderness about the palm, dorsum and fingers of the 
left hand.  He was given diagnoses of joint pains, 
hypothyroidism, lumbar strain, cervical strain and rectal 
bleeding.

Clinical records from the Boise VAMC show that the veteran 
was found to have microscopic hematuria during a June 1999 
clinic visitation.  In July 1999, he was treated for step 
throat.  He underwent a urethral dilation due to microscopic 
hematuria in October 1999.  His problem list noted a past 
medical history of urethral stricture with hematuria having 
an onset at 35 years of age and treated in 1984, possible 
benign prostatic hypertrophy (BPH), degenerative joint 
disease (DJD) of the right knee, and bilateral hearing loss.  
He reported hoarseness in June 2000.  A December 2000 VA 
clinical record noted that the veteran manifested mild high 
frequency hearing loss bilaterally.  In February 2001, he was 
treated for allergic rhinitis/congestion with Beconase nasal 
spray.  He continued the diagnosis of allergic rhinitis in 
May 2001 with the veteran reporting a possible allergy to his 
daughter's cats.  In June 2001, he was noted to have a two 
month history of red, sore, irritated, scratchy and dry eyes 
with nasal congestion and full sinuses.  He denied a history 
of allergies.  He was started on Allegra and Ranitidine.  In 
October 2001, a physician referred to the veteran as having a 
history of "congenital" strictures.  In March 2002, he was 
assessed with URI with reactive airways.  In July 2002, he 
reported still having "some problem" with his knee.  He 
also reported aching in the left hand finger joints that 
fluctuated with the weather.  His nasal congestion was 
thought likely due to drying rather than allergies.  A 
computerized tomography (CT) scan of the sinuses in January 
2003 showed small concha bullosa involving the superior 
turbinate bilaterally; minimal mucosal thickening adjacent to 
the ostiomeatal complex on the right; and nasal deviation to 
the left only a millimeter or two.

The veteran underwent VA examination in July 2004, based upon 
review of the claims folder.  The veteran reported that, over 
the years, he had recurrent knee problems involving mostly 
pain with lifting or climbing.  He may have had some weakness 
from rising from a flexed position, but the knee did not lock 
or give out.  The veteran indicated no formal treatment for 
his left hand until 1998.  Currently, he described tingling 
and sometimes numbness of the index and middle fingers that 
might involve the base of the thumb.  His symptoms worsened 
with cold weather.  He worked at a computer and had to stop 
periodically to exercise his hands.  He tended to use his 
left hand quite a bit as he was ambidextrous.  He had some 
stiffness when gripping for a long time, and had brief 
symptoms when performing yardwork or lifting.  He recalled 
being treated more than once for prostate infections with an 
antibiotic, but could not remember the dates.  He had not 
been treated for prostate problems since 1999.  He was first 
dilated in 1984 and described a smaller stream with nocturia 
times one.

The examiner noted an entry for the veteran's treatment of a 
right knee abrasion, treated with Betadine, scrub, soak and 
dressing, in July 1967.  The entry did not mention joint 
problems, and there were no further entries.  In regard to 
his hand, the examiner found no service entries but there 
were entries in May 1998 and May 2002 showing some tenderness 
over the palm and dorsum of his fingers with a normal 
neurologic examination, pain at the base of the thumb, and 
aching with changes of weather.  There was no documentation 
for prostate problems.  On examination, the lower extremities 
showed good arterial pulsations, no edema and active deep 
reflexes.  There was no tenderness of the knees.  The right 
knee showed range of motion from 0-135 degrees as compared to 
left knee motion from 0-130 degrees.  His right quadricep 
measured 1/4 inch greater than the left.  On the right, there 
was very slight pain with patellar movement vertically or 
transversely.  The cruciate ligaments were intact.  The hands 
had normal motor and sensory function and equal 5/5 strength 
on each side.  Rectal examination showed a normal prostate.  
X-ray examinations of the right knee and left hand were 
normal.  The examiner provided the following impression:

Kidney donation, while it is a commendable act, 
there does not seem any logical reason why it 
should be service connected.  It seems less likely 
than not the donation is service connected.  
Hypothyroidism as likely as not service connected.  
Right knee possible bursitis, less likely than not 
service connected.  The only mention of the knee is 
while in the service, there was an abrasion.  There 
was no mention of joint problems at that time.  
Recurrent urethral structure, more likely than not 
service connected.  No prostate condition found.  
Hand condition diagnosis is not established but it 
is less likely than not service connected.

VA audiology examination in August 2004 measured right ear 
puretone thresholds of 15, 15, 15, 20 and 25 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively.  The right ear 
speech recognition score was 96%.  The examiner opined that 
there was no hearing loss in the right ear.

The veteran underwent VA ear, nose and throat (ENT) 
examination, based upon review of the claims folder, in 
September 2004.  The examiner noted the veteran's treatment 
for URI in October and November 1967, report of polyp removal 
from the nasal septum in 1969 on an April 1976 examination, 
his treatment for viral pharyngitis in September 1987 and 
March 1991, and sinusitis in February 1991.  Otherwise, the 
veteran had denied ENT trouble and had normal examinations in 
1986, 1990 and 1995.  His VA clinical records showed a 
diagnosis of allergic rhinitis in 2001 treated with Beconase.  
He had been treated for allergies/hoarseness two months 
prior.  He had a URI with reactive airways disease in March 
2002.  He later complained of frequent colds with a November 
2003 CT scan showing thickening of the sinuses but no polyps.  
The veteran reported sinus trouble since he started active 
service in 1967 with frequent occurrences over the years.  He 
felt his sinuses were exacerbated with his in-service 
exposure to dust particles and aircraft.  Following 
examination, the examiner provided the following assessment 
and diagnosis:

Allergic rhinitis.  Primarily originating in the 
nasal passageways with occasional progression to 
sinusitis.  Although the veteran did have 
occasional symptoms during his time in service, it 
is difficult to find an exact nexus while he was in 
the service or an exact trigger for his symptoms 
while he was in the service.  If this were service 
related, I would expect that his symptoms would 
have improved significantly following his 
completion of duty.  Therefore, it is my opinion 
that it is less likely than not that this patient's 
allergic rhinitis is related to or has a nexus 
during his active service.

In an addendum signed in October 2004, the July 2004 VA 
examiner stated as follows:

"Asked to review my prior opinion regarding service 
connection for recurrent urethral stricture.  Since 
his urethral stricture developed prior to his 
service time, and was, based on the evidence, in no 
way aggravated by his service time experience, it is 
less likely than not service connected.  My 
ori[g]inal opinion was in error."


III.  Legal criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war or 
peace.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally 
Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado-
Martinez, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2006).  The 
term "in line of duty is defined at 38 C.F.R. § 3.1(m) as an 
injury or disease incurred or aggravated during a period of 
active service, unless such injury or disease the result of 
the veteran's own willful misconduct or the result of his or 
her abuse of alcohol or drugs.  The term "willful 
misconduct" is defined at 38 C.F.R. § 3.1(n) as an act 
involving conscious wrongdoing or known prohibited action, 
and involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term Armed 
Forces means the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10) (West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d)(2006).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1) (2006).

With respect members of the ARNG, ACDUTRA means full-time 
duty under section 316, 502, 503, 505 of title 32, or the 
prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(c) (West 2002).  INACDUTRA includes duty (other 
than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4) (2006).  Any individual (1) who, when authorized 
or required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e) (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).   In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  


IV.  Analysis

A.  Residuals of a kidney donation

In June 2005, the Board sought legal opinion from VA's 
General Counsel on the following questions:

(a) Does the term "injury" as used in 38 U.S.C.A. 
§§ 101(24), 1110, 1131 and 38 C.F.R. §§ 3.4(b), 
3.6(a) and 3.303 encompass elective surgery to 
remove a kidney for the purpose of donation to 
another individual by a claimant while on active 
duty, active duty for training, or inactive duty 
for training?

(b) Are the residuals of an elective kidney 
donation considered to have been incurred in the 
line of duty under the provisions of 38 U.S.C.A. 
§§ 101(24), 105 and 38 C.F.R. §§ 3.6(a), 3.301?

VA's General Counsel issued Memorandum VAOPGCCONCL 3-2006 on 
November 27, 2006.  Briefly summarized, VA's General Counsel 
concluded that the surgical removal of the veteran's kidney 
involved the application of external force resulting in harm 
to the veteran's body and, therefore, could be considered an 
"injury" within the meaning of 38 U.S.C.A. §§ 101(24) and 
1110.  See VAOPGCPREC 4-2002.  While injury incurred by the 
veteran was technically voluntarily, VA's General Counsel 
indicated that the surgery was performed for the purpose of 
saving a life in emergency circumstances significantly 
distinguishing the case from other types of elective surgery.  
As for whether the injury could be deemed in line of duty, it 
was noted that the legislative history of 38 U.S.C. § 105 
covered at least some injuries incurred while pursuing 
personal matters provided the injury occurred while on active 
service and was not the result of willful misconduct.  While 
deferring the factual determination of willful misconduct, 
the conduct of the veteran in electing a kidney donation to 
save a life did not appear as suggestive of willful 
misconduct as defined in 38 C.F.R. §§ 3.1(n).  Absent willful 
misconduct and given the unique circumstances of the case, 
VA's General Counsel believed that compensating the veteran 
for disability due to the surgical procedure would not appear 
to contravene either the language or the purpose of the 
relevant statutes and regulations governing disability 
compensation.  Based on the above, VA's General Counsel held:

"Under the circumstances of this case, in the 
absence of willful misconduct, where the veteran 
incurred disability from residuals of elective 
surgery at a private medical facility to remove a 
kidney to donate it to another individual under 
life-threatening circumstances while the veteran 
was on active duty for training, VA may attribute 
the veteran's disability to residuals of an injury 
incurred in line of duty and provide service-
connected compensation to the veteran."

VA's General Counsel has determined the veteran as eligible 
for consideration of service-connected compensation for his 
residuals of left nephrectomy as long as his surgical 
procedure was not due to willful misconduct or the abuse of 
alcohol or drugs.  The Board finds that the veteran did not 
engage in willful misconduct by electing to surgically donate 
his left kidney to his daughter to save her life.  Thus, the 
veteran's elective donation of his left kidney to his 
daughter made under life-threatening circumstances during a 
period of ADT may be considered a line of duty injury.  
Therefore, service connection for residuals of left 
nephrectomy is granted.

B.  Right ear hearing loss

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

At the outset, the Board recognizes the fact that the veteran 
is service connected for left ear hearing loss due to 
acoustic trauma, and VA clinical records include a diagnosis 
of mild right ear sensorineural hearing loss.  However, 
service connection cannot be established until such time as 
audiometric findings reveal that his right ear hearing loss 
becomes disabling for VA purposes.  38 C.F.R. § 3.385 (2006).  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (noting 
that 38 C.F.R. § 3.385 prohibited an award of service 
connection for hearing loss where audiometric test scores 
were within established limits).  The most recent VA 
audiometric examination, dated in August 2004, showed no 
auditory thresholds of 26 decibels or greater, and a speech 
recognition score exceeding 94 percent.  This level of 
impairment is insufficient to constitute a current disability 
under VA law.  38 C.F.R. § 3.385 (2006).  There are no 
audiometric tests of record showing that the veteran meets 
the criteria for right ear hearing loss per VA standards. 

The criteria of 38 C.F.R. § 3.385 provides regulatory limits 
governing the establishment of service connection for 
impaired hearing with the intended effect to establish a 
department-wide rule for making determinations regarding 
service connection for impaired hearing.  See 59 Fed. Reg. 
60560 (Nov. 25, 1994).  The veteran is competent to describe 
decreased hearing acuity, but the only probative evidence 
concerning the existence of right ear hearing loss per VA 
standards consists of the audiometric test results of record.  
See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The doctrine of the benefit of the doubt is not for 
application in this case, see 38 U.S.C.A. § 5107(b) (West 
2002), and the Board must deny the claim.

C.  Urethral stricture

On his July 1990 periodic examination, the veteran reported a 
history of surgery for urethral stricture in approximately 
1986 or 1987.  A May 1991 record from Urology Clinic, P.S. 
indicated a diagnosis of urethral stenosis/stricture.  There 
is no competent medical evidence of record that urethral 
stricture first manifested, or was caused by an event, during 
a period of ADT.  The July 2004 VA examiner, in an October 
2004 addendum, provided opinion based upon review of the 
claims folder that the veteran's urethral stricture was "in 
no way" aggravated during a period of service.  There is no 
competent medical opinion to the contrary.  The veteran's 
well-intentioned belief that his urethral stricture is of 
service connected origin is not competent evidence as he is 
not shown to possess the requisite medical training to speak 
to issues of medical diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) 
(2006).   There is no doubt of material fact to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West 2002).   The 
claim, accordingly, must be denied.

D.  Prostate disorder

A threshold question that must be addressed in any service 
connection claim is whether the veteran actually has the 
disability for which service connection is sought.  In the 
absence of proof of a present disability, there is no valid 
service connection claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The veteran has claimed a history of 
recurrent prostate infections and/or a "prostate urethral 
problem."  He denies a history of prostate infections for 
the last seven years.  The medical evidence of record does 
not reflect a single instance of treatment for prostate 
disability.  An October 1999 VA clinical record noted 
possible BPH on the problem list, but an examiner's recording 
of medical history alone does not constitute a competent 
diagnosis of disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'")  The July 2004 VA examiner, 
based upon examination of the veteran and review of the 
claims folder, found no current prostate disability.  The 
veteran himself is not competent to self-diagnosis a current 
prostate disability.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2006).  The doctrine of the benefit of the doubt 
is not for application as the preponderance of the evidence 
is against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001).



E.  Sinus disorder

The veteran's medical records first show his treatment for 
viral URI during a period of ADT in November 1967.  He 
reportedly underwent excision of a septum polyp in 1968 that 
was not during a period of ADT.  He was treated for probable 
viral pharyngitis in September 1987, viral syndrome in 
February 1991 and possible sinusitis in March 1991.  
Otherwise, the veteran had multiple periodic and annual 
examinations wherein he denied sinus symptoms and examination 
showed normal sinuses.  His VA clinic records primarily show 
treatment for chronic allergic rhinitis beginning in 2000.  
The September 2004 VA ENT examiner, based upon examination of 
the veteran and review of the claims folder, provided a 
current diagnosis of allergic rhinitis that occasionally 
progressed to sinusitis, and opined that the veteran's 
allergic rhinitis was not related to or had a nexus to his 
active service.  

The veteran is deemed competent to describe his sinus 
symptoms and increased frequency of colds.  However, he is 
not competent to self-diagnose those symptoms as originating 
or being related to an event during active service.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2006).  
The preponderance of the competent evidence shows that his 
currently diagnosed disability, allergic rhinitis 
occasionally progressing to sinusitis, was first diagnosed 
after his last period of ADT and is not causally related to 
an event during ADT.  The claim, therefore, must be denied.  
The doctrine of the benefit of the doubt is not for 
application.  Ortiz, 274 F. 3d. at 1365.

F.  Right knee disorder

The veteran's service medical records reflect on instance of 
treatment for right knee abrasion in 1967, an absence of 
further in-service complaint or treatment for right knee 
symptoms, and multiple periodic physical examinations 
covering his service in the Air Force Reserves and Army 
National Guard that showed normal clinical evaluations of his 
musculoskeletal system.  His post-ADT VA clinical records do 
not reflect an actual diagnosis of right knee disability.  An 
October 1999 VA clinical record noting right knee DJD on a 
problem list does not constitute a competent diagnosis of 
disability.  See LeShore, 8 Vet. App. at 409.  The July 2004 
VA examiner provided a current diagnosis of possible right 
knee bursitis.  There was no x-ray evidence of arthritis.  On 
review of the claims folder that included the in-service 
treatment for an abrasion with no mention of joint problems, 
the examiner opined that it was "less likely than not 
service related."  The veteran's personal belief that his 
current right knee disability first manifested during ADT 
and/or is related to event(s) during ADT is insufficient to 
constitute medical nexus evidence.  Espiritu, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a) (2006).  The preponderance of the 
evidence is against the claim, and it must be denied.

G.  Left hand disorder

The veteran's service medical records are negative for 
treatment of left hand symptoms.  The veteran himself 
indicates the onset of stiffness and pain of the left hand 
and finger joints after his last period of ADT.  His 1998 VA 
Persian Gulf registry examination showed tenderness of the 
left hand and offered a diagnosis of joint pain.  The July 
2004 VA examiner, upon examination of the veteran and review 
of the claims folder, found no formal diagnosis of the hand 
condition, but concluded that the disorder was less likely 
than not service connected.  There is no competent medical 
opinion to the contrary.  The veteran's belief that his 
military duties have resulted in his current left hand 
symptoms holds no probative value.  Espiritu, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a) (2006).  The claim, therefore, must 
be denied.  There is no doubt of material fact to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of left nephrectomy is 
granted.

Service connection for right ear hearing loss is denied.

Service connection for urethral stricture is denied.

Service connection for a prostate disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left hand disorder is denied.


REMAND

Service connection for residuals of left nephrectomy has been 
granted as due to injury incurred during the appellant's 
period of ADT from January to September 1995.  As the 
appellant was disabled during this period of ADT, he is now 
deemed a "veteran" with "active military service" for the 
time period from January to September 1995 as defined in 
38 U.S.C.A. §§ 101(2) & (24) (West 2002).  This entitles the 
veteran to the statutory presumptions that apply to periods 
of active service.  See generally Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Mercado-Martinez, 11 Vet. App. 415, 419 
(1998).

A claim of service connection for hypothyroidism was remanded 
by the Board in May 2003 for further development.  Evidence 
received as a result of that development includes a November 
1994 clinical record from Dr. T.W.H., indicating that the 
veteran showed increased thyroid-stimulating hormone (TSH) on 
laboratory testing.  At that time, he was prescribed 
Synthroid.  A December 1994 medical record from St. Lukes 
Regional Medical Center indicated a pre-operative diagnosis 
of hypothyroidism.  This diagnosis was prior to the veteran's 
entry to ADT in January 1995.

An August 2004 VA examiner provided an impression of 
"Hypothyroidism as likely as not service connected."  No 
rationale was offered for the opinion.  The subsequent SSOCs 
in August 2004 and November 2004 did not address the claim.  
The RO is required to address the claim in an SSOC prior to 
any further appellate review by the Board.  38 C.F.R. 
§ 19.31(b)(1) (2006).  As there is no entrance examination 
for the period of ADT beginning in January 1995, the 
presumption of soundness test must be applied for this period 
of service.  38 U.S.C.A. § 1111 (West 2002).  See generally 
Doran v. Brown, 6 Vet. App. 283, 286 (1994) (applying 
presumption of soundness in the absence of an induction 
examination presumed destroyed).  Thus, additional medical 
opinion is required in the case.  The veteran is currently 
residing in China, and appropriate medical opinion may be 
obtained based solely on review of the claims folder.

As the issue is being remanded, the RO has the opportunity to 
advise the veteran of the potential downstream issues of 
establishing an effective date of award and disability 
rating.   See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the criteria 
for establishing an effective date of award and 
disability rating for hypothyroidism consistent 
with the holding in Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

2.  Send the veteran's claims folder to an 
appropriate VA examiner.  Request the examiner to 
provide opinion on the following question:

(a)  Whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that the veteran's hypothyroidism 
had its onset during a period of active 
service or is related to any in-service 
disease or injury;   

(b)  If the examiner finds that the 
veteran's hypothyroidism did not have its 
onset as described in the paragraph above, 
he or she should indicate whether it 
preexisted active service from January to 
September 1995.  If so, did it undergo an 
increase in severity during active service 
from January to September 1995?   Was any 
such increase in severity due to the 
natural progression of the disease, or was 
it aggravated beyond its natural 
progression due to the nature of the 
veteran's service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation in 
service).
	
The examiner must provide a rationale for the 
opinions expressed.

3.  Following completion of the foregoing, if any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
an SSOC that contains notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of all evidence received since 
the January 2003 SSOC, and discussion of all 
pertinent laws and regulations, including the 
presumption of soundness.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


